Long, J.
The bill in this case was filed to have a life estate declared in complainant to lot G, block 14, Crane & Wesson’s section of Forsyth’s farm, in the city of Detroit. The bill, in substance, sets out that, in August, 1879, complainant borrowed from one Samuel F. Hopkins the sum of $1,000 for the purpose of purchasing a home for himself and family; that the same was borrowed upon the understanding with Hopkins that it was to be used for such purpose; that complainant’s wife, at that time, was informed of the purpose for which it was borrowed; and that the home so purchased was to he used and occupied by complainant and wife, as such, so long as each should live. The title was taken in complainant’s wife. They had two children at the time of the purchase. A mortgage was executed to Hopkins to secure the payment of the moneys. The parties entered into possession, and .continued to reside there together until the spring of 1891, when complainant’s wife and daughters left the home, and went to reside elsewhere, the complainant continuing to occupy the premises and making improvements thereon. In November following, complainant’s wife died, leaving a last will and testament devising the property to her two daughters. The bill was demurred to in the court below, and the demurrer sustained. The claim here is that the property was held in trust by complainant’s wife for him and his family.
It does not appear, by the bill, that any writing ever existed between the complainant and Hopkins in reference to these lands, or between complainant and his wife. The moneys were borrowed from Hopkins to make the purchase, and the title taken directly to the wife, and all the claim which the bill sets up to establish the life estate in complainant is shown to rest in the declarations of com*146plainant to Hopkins, and the claimed understanding between complainant and his wife, that the premises should be kept as a home for complainant and his wife during each of their lives.
Section 6179, 2 How. Stat., provides:
“No estate or interest in lands, other than leases for a term not exceeding one year, nor any trust or power over or concerning lands, or in any manner relating thereto, shall hereafter be created, granted, assigned, surrendered, or declared, unless by act or operation of law, or by a deed or conveyance in writing, subscribed by the party creating, granting, assigning, surrendering, or declaring the same, or by some person thereunto by him lawfully authorized by writing.”
We think there is nothing set up in the bill which would bring the case out of this statute. A resulting trust cannot be created, except by act or operation of law, or by one of the other methods pointed out by this section of the statute. All that can be said is that, under the allegations in the bill, the complainant’s wife knew how the land was purchased, and agreed with her husband that it should be a home for the family and for themselves so long as they lived. The title vested absolutely in the wife, and under the statute she could devise or convey it at will, without interference of her husband.
In Shafter v. Huntington, 53 Mich. 315, Mr. Justice Champlin, speaking of this statute, said:
“Since the passage of the foregoing enactments (section 6179, 2 How. Stat.) in.1846, no express trust has ever been allowed to be ingrafted by parol on a conveyance, but has uniformly been held to be void.”
One of the daughters consented to release to her father, but the other refused to do so. The circumstances stated in the bill show that the situation of the complainant is peculiarly unfortunate. He has spent many years in this homestead, expending large sums of money in beautifying and improving it, and his two daughters, defendants in this case, now claim to hold the legal title and right to immediate possession; but, whatever the hardship may be, *147it is not for the courts to set aside the statute, or be guided by any other rule than that which the statute so plainly lays down.
The decree of the court below, sustaining the demurrer, must be affirmed.
The other Justices concurred.